department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number number release date se t eo ra t uil uil uil date date dear ------------ representative who has requested certain rulings relating to the federal tax consequences of a proposed transaction this is in response to a ruling_request from x‘s the corporation authorized employer_identification_number the information submitted shows that corporation is a non-profit corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code on november ------- x established a voluntary employees’ beneficiary association veba for the benefit of member employers in order to provide benefits set forth under sec_501 of the code to employees of employer members and their spouses and or dependents in ------- corporation entered into an agreement with blue cross and blue shield of y bc bs whereby bc bs insured benefits provided under the veba the benefits offered included health insurance life_insurance and a prescription drug benefit member employees private_letter_ruling paid premiums to the veba trust for employer-provided insurance benefits and insurance coverages elected by employees under sec_125 cafeteria plans operated by some of the member employers in that year when the veba switched to an insured arrangement ----------- ------------ member employers made contributions to the veba trust currently there are only --- -----------member employers in december ------ bc bs informed corporation that it was dissolving its association sponsorship of bc bs for corporation member firms due to declining enrollment and administrative expenses at the time the veba’s ---------- member employers had roughly ------- ------------------- bc bs contracts in force covering members’ employees their spouses and dependents currently the veba trust has approximately dollar_figure----------- in assets which consist exclusively of rebates from bc bs for favorable claims experience of the veba members from - ------ to present since march ------ corporation has spent approximately dollar_figure----------- of rebates and contributions in excess of reserves to pay for premium holidays and to subsidize the expansion of benefit options corporation proposes terminating the veba trust and distributing assets minus a reasonable reserve for administrative expenses to member employers who are still in existence and locatable distributions would be made on a pro_rata basis based upon the number of insurance contracts attributable to the employer and the number of plan years the employer was a veba member on and after the date in which the veba benefits were insured by bc bs thus an employer’s rebate amount for each year that it was a member will be a fraction of the total veba trust assets the numerator of which is the employer’s number of contracts in effect for the years as a member and the denominator of which is the total number of contracts with bc bs for all employers since ------- in order to receive a pro_rata share of the trust assets the member employer must by written_agreement agree to the following the employer may distribute to employees any amounts attributable to such employee’s premium payments to the extent the employer still has records reasonably accounting for such employee contributions and such a distribution is practicable the employer must agree that any remaining share of trust assets will be used to provide current employees either directly or through the purchase of insurance with life disability sickness or accident benefits described in sec_1_501_c_9_-3 of the regulations in a manner that does not provide disproportionate benefits as between officers owners and highly compensated employees and non-owner non-highly compensated employees and in order to insure that requirement above is met any health insurance benefits must be provided on an equal basis as between highly compensated employees officer and owners and rank-and- file employees and any life_insurance or wage replacement benefits if not provided equally to all employees must be based uniformly upon employee participant compensation if a member does not respond to the notice is not locatable or does not agree to the terms and conditions for receiving the distribution then that employer’s amount will revert back to the corpus of the trust assets and be allocated among remaining employers upon the private_letter_ruling distribution of all remaining assets and the payment of all administrative expenses the veba trust will terminate the following rulings have been requested the proposed transactions will not adversely affect the tax-exempt status of the veba trust under sec_501 of the code the proposed transaction will not result in the imposition of tax on the employer members under sec_4976 of the code the distributions from member employers to employees will constitute rebates as contemplated in sec_1_501_c_9_-4 of the regulations the distributions to employees by member employers will not result in the veba trust incurring unrelated_business_taxable_income under sec_511 of the code sec_501 of the code provides for the exemption from federal_income_tax of sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to ruling_request voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in this section pursuant to standards that do not provide for disproportionate benefits to officers shareholders or highly compensated employees is determined under sec_1_501_c_9_-2 and sec_1_501_c_9_-4 of the regulations provides in part that whether prohibited sec_1_501_c_9_-4 of the regulations provides that whether benefits are paid sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan funded through a veba any assets remaining after satisfying all liabilities to existing plan beneficiaries are applied to provide life sick accident or other appropriate welfare benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees private_letter_ruling the regulations provide that it does not constitute prohibited inurement if on termination of a plan any assets remaining after satisfaction of all liabilities to existing beneficiaries are applied to provide benefits described in sec_501 of the code pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer here in order for member employers to receive the trust assets upon termination of the veba they are contractually obligated to dedicate such distribution proceeds to the provision of benefits allowable under sec_501 if a member employer does not agree to the terms and a condition for receiving the distribution respond to the notice or is not locatable then that employer’s amount will revert back to the corpus of the trust assets and be allocated among remaining employers upon the distribution of all remaining assets and the payment of all administrative expenses the veba trust will terminate therefore the termination and transfer of assets will not adversely affect the veba’s tax-exempt status under sec_501 ruling_request sec_4976 of the code imposes a excise_tax if an employer maintains a sec_4976 of the code provides that for purposes of subsection a the term in this case member employers are contractually obligated to dedicate such distributive welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year disqualified_benefit means any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that paragraph c shall not apply to any amount attributable to a contribution to the fund which is not allowable as a deduction under sec_419 for the taxable_year or any prior year taxable_year assets to the provision of benefits allowable under sec_501 precluding member employers’ from benefiting from the assets if a member employer does not agree to the terms and conditions for receiving the distribution then that employer’s amount will revert back to the corpus of the trust assets and be allocated among remaining employers benefit within the meaning of sec_4976 of the code and consequently will not cause employer members to be liable for the tax imposed by sec_4976 ruling_request sec_1_501_c_9_-4 of the regulations provides that the rebate of excess insurance premiums based on the mortality or morbidity experience of the insurer to which the premiums therefore the proposed transactions will not result in the provision of any disqualified sec_511 of the code imposes a tax on the unrelated_business_taxable_income of private_letter_ruling were paid to the person or persons whose contributions were applied to such premiums does not constitute prohibited inurement the overpayment of the employer’s premiums to the veba trust can be classified as rebates under applicable regulations and therefore do not constitute prohibited inurement the rebate proceeds were primarily for claims experience associated with health insurance ruling_request organizations described in sec_501 in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which in the case of an organization described in paragraph or of sec_501 is used to provide for the payment of life sick accident or other_benefits c benefits for employees would be deemed to come from exempt_function_income as contemplated by sec_512 furthermore the distribution to member employers under the auspices of the regulations of sec_501 does not constitute the disbursement of accrued income from an unrelated_trade_or_business and is in fact related to the veba’s primary purpose of providing sec_501 benefits sec_512 provides that exempt_function_income includes all income other sec_512 of the code provides that in the case of an organization described assets distributed to member employers and dedicated to the provision of section this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if there are any questions about this ruling please contact the person whose name and telephone are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
